NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-3, 5, 6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger, comprising: wherein the heat pipe is a plurality of heat pipes, wherein flow of a working fluid flows between the heat pipes perpendicular to the flow of the coolant through the conduit, wherein the plurality of heat pipes include at least two heat pipes of different size, shape, and/or length, wherein the plurality of heat pipes include progressively more elongated heat pipes in a direction of flow between the plurality of heat pipes, wherein the flow through the heat pipes is perpendicular to the flow of coolant through the conduit.
The closest prior art reference is: Rostoker (5,780,928):
 	Rostoker discloses a heat exchanger, comprising: a fin body, wherein the fin body defines a conduit such that a coolant can flow therethrough; and a heat pipe having a first portion disposed at least partially within the conduit defined by the fin body and a second portion extending from the fin body, wherein the heat pipe includes a hollow core filled with a heat pipe working fluid having a liquid phase in the first portion of the heat pipe that is configured to transition to gas and to be returned to the liquid phase at an operational temperature of the heat exchanger, wherein the heat pipe is fluidly isolated from the conduit defined by the fin body,
the coolant through the conduit. wherein the plurality of heat pipes include at least two heat pipes of different size, shape, and/or length, wherein the plurality of heat pipes include progressively more elongated heat pipes in a direction of flow between the plurality of heat pipes, wherein the flow through the heat pipes is perpendicular to the flow of coolant through the conduit.
Further, there appears to be no reason to modify the apparatus of Rostoker to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763